SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Plaintiffs Direct Energy Marketing Limited (“DEML”), a Canadian corporation, and its former shareholders, John Lagadin and 646885 Alberta Ltd., brought this suit under diversity jurisdiction in the United States District Court for the District of Connecticut (Eginton, J.) against appellee Duke/Louis Dreyfus LLC (“D/ LD”) and other affiliated entities. See Direct Engery Mktg. Ltd. v. Duke/Louis Dreyfus, LLC, 50 Fed.Appx. 469, 470 (2d Cir.2002) (unpublished summary order). Plaintiffs alleged various claims arising from the proposed, but unconsummated acquisition of DEML by D/LD, including, inter alia, promissory estoppel.
The parties agree that if Canadian law applies, plaintiffs’ promissory estoppel claim must be dismissed. The District Court found that under Connecticut choice of law principles, Canadian law should be applied and gave judgment for D/LD. We agree with the District Court that, in the circumstances of this case, the Connecticut courts would apply Canadian law. See Reichhold Chemicals, Inc. v. Hartford Accident & Indem. Co., 243 Conn. 401, 703 A.2d 1132,1138 (1997).
Accordingly, having considered all of the plaintiffs’ arguments and having found *685them to be without merit, we AFFIRM the judgment of the district court.